It is too well settled at this day to admit of discussion, that the vendor of a note or bill, by the mere act of sale, impliedly warrants the genuineness of the signatures of the previous parties to it; although he does not thereby, when he does not indorse or otherwise assure payment of the same, warrant their solvency. If the signatures, or either of them, be forged, what he sells is not what upon its face it purports, and what therefore he affirms, and thus warrants it, to be; and he is liable to the vendee for what he has received from him for it, on the ground of failure of consideration. The cases cited by the plaintiff, and numerous others, English and American, place beyond contest this just and reasonable implication from an offer of such property in the market, the value of which depends altogether upon its being genuine.
Let judgment be entered for the plaintiff for the sum of $741, with interest from the 18th day of August, 1857.